DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 14MAR2022 has been entered. Claims 1 – 20 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 14MAR2022 have been fully considered but they are not persuasive:

Argument 1: I. Amendments to the Specification: “A substitute Specification is provided as an appendix hereto in which the hyperlinks have been removed and trademarks have been capitalized. Thus, the Specification as amended is in accordance with formalities and Applicant therefore respectfully requests the objection be withdrawn.”
Response 1: based on the amendment the Objection is withdrawn.

Argument 2: II. Rejection of Claims 2-5 under 35 U.S.C. §112(b): “Claim 1 is amended herein such that the features of Claim 1 referred to by Claim 2 are required by Claim 1. Additionally, Claim 2 has been amended to no longer recite “replacing.” Thus, Claim 2 as amended is definite and Applicant respectfully requests the rejection be withdrawn. Claims 3 and 4 were also rejected as being indefinite for including feature not required in independent Claim 1. Independent Claim 1 is amended herein such that the features of Claim 1 referred to by Claims 3 and 4 are required by Claim 1. Thus, Claims 2 and 4 are definite and Applicant respectfully requests the rejection be withdrawn.”
Response 2: based on the amendment the Rejection is withdrawn.

Argument 3: III. Rejection of Claims 1, 12, and 13 under 35 U.S.C. §103: “Applicant respectfully submits that the cited references fail to teach or suggest each and every feature of independent Claims 1, 12, and 13 as amended.”
Response 3: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 1, 12, and 13 have changed. Applicant’s arguments with respect to Independent Claims 1, 12, and 13 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Allowable Subject Matter

Claims 3, 4, 8 – 10, 15, and 18 - 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 12, 13, and 16 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0142388 to MAGGIORE et al. (hereinafter “MAGGIORE”) in view of U.S. Patent Publication 2013/0310073 to SCOZZARO and U.S. Patent Publication 2013/0095848 to GOLD et al. (hereinafter “GOLD”).

Regarding Claim 1  (Currently Amended), MAGGIORE discloses a method performed by at least one apparatus, the method comprising: 
obtaining or causing obtaining a reference position of the at least one apparatus based on at least one reference tag located at a predefined position of a map represented by map data of at least part of a structure (a database of optical fiducials (e.g., passive QR codes or barcodes, active light elements) present in these rooms of interest. [¶ 0025] … the mobile device can download a space model of the particular space (likely to be) occupied by the mobile device. … the space model can include a 3D localization map depicting positions of active and/or passive optical fiducials, such as: quick-response and barcodes applied to walls and floors. [¶ 0056]. The Examiner notes that: 1) there is no claim/requirement to the map data being used, e.g., to locate/find the tag prior to acquiring information from the tag (i.e., no required order to the steps is interpreted). That is, the fact that the tag is identified on the map is interpreted as separate/tangential to acquiring a reference position from it; and 2) map data is interpreted as separate/distinct from reference position, i.e., map data ≠ reference position);
obtaining or causing obtaining identification information of at least one first wireless access point based on a radio signal of the at least one first wireless access point (a space model for a particular space can include a map of wireless signal strengths of local, short-range wireless transmitters (e.g., RFID tags, RFID interrogation antennas, wireless beacons) located on or near equipment units in the particular space. … the mobile device can: identify the site it occupies based on its coarse geospatial location; identify a floor building or building generally occupied by the mobile device based on longer-range wireless signals received from wireless access points in the building. [¶ 0028] … the mobile device can: aggregate a first list of identifiers of a first set of wireless APs within wireless range of the mobile device. [¶ 0056]); and 
associating or causing associating a first position determined based on the reference position with a position estimate determined based on the identification information of the at least one first wireless access point and a radiomap represented by radiomap data of at least part of a structure (For example, a campus can be defined by a geospatially-referenced site boundary or associated with a geospatial site reference point within a site map; each building on the campus can be defined by a geospatially-referenced building boundary, associated with a geospatial building reference point, and/or associated with a set of (i.e., one or more) unique identifiers of wireless APs (e.g., Wi-Fi routers) located in this building; each floor in this building can be associated with a set of unique identifiers of wireless APs located on this floor; and each room on this floor of the building can be associated with a unique identifier of particular wireless APs located in this room or associated with unique identifiers of wireless APs within wireless range of this room (i.e., detectable by wireless-enabled devices occupying this room) and linked to a model (e.g., a “localization map”) and specific to this room. [¶ 0020] … the mobile device can calculate a first geospatial coordinate--in a geospatial coordinate system--of a first location it occupies at a first time and then transmit this first geospatial coordinate and a first query for location services to the remote computer system.  The remote computer system can then locate the mobile device at this site at the first time in response to the first geospatial coordinate received from the mobile device intersecting a georeferenced boundary associated with this site.  As the user walks from the parking lot into a building on the site, such as to begin a test, experiment, or other procedure at an equipment unit in this building, the mobile device can: aggregate a first list of identifiers of a first set of wireless APs within wireless range of the mobile device at a second, subsequent time; and then transmit this first list of identifiers and a second query for location services to the remote computer system.  Accordingly, the remote computer system can estimate occupation of the mobile device in a particular room or space in a particular building on the site based on this first list of wireless AP identifiers and a map or table of wireless network connectivity throughout the site. [¶ 0056]. While acknowledging examples recited in e.g., ¶ 0004 of the present published Specification (“Indoor positioning may be based on use of radiomaps which may correspond to a collection of radio fingerprints where a radio fingerprint may comprise combinations of radio measurements and location data”), the Examiner notes that no explicit definition of – or requirements for – a radiomap is found in the present disclosure (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP § 2173.01 Interpreting the Claims). The Examiner also notes that: 1) there is no claim or requirement as to if, where, or how a radiomap may be stored or from where – or how - the radiomap may be acquired. As such, a radiomap may be interpreted as simply radio-based knowledge (transitory or non-transitory) as might be received from an access point broadcast from a given structure location/position; and 2) as underlined immediately above, it is unclear if “a structure” is reference to the “a structure” in the 1st claim element (also underlined), or to some other/different “structure”.)
wherein associating or causing associating of the first position with the position estimate comprises 
associating or causing associating 
a subset of the map data representative of one of at least two floors of the structure based on the first position (accessing a geospatial location of a mobile device in Block S110; identifying a site containing the geospatial location of the mobile device based on the geospatial location of the mobile device in Block S112; accessing wireless connectivity of the mobile device to nearby wireless access points in Block S120; estimating a particular location within a particular building occupied by the mobile device based on wireless connectivity of the mobile device to nearby wireless access points and known locations of wireless access points within the particular building in Block S122. [¶ 0009 illustrated in Fig. 1] … In order to minimize latency, achieve high spatial accuracy, and thus serve accurate spatial guidance to an operator and collect targeted data from an equipment unit, the mobile device may cooperate with the remote computer system to execute Blocks of the method S100. [¶ 0014] … The remote computer system can generate and maintain a map of a site, including geospatial, wireless, and optical features representing the site, buildings on the site, floors within these buildings, and rooms within the floors at different levels of resolution. [¶ 0020] … a space model for a particular space can include a map of wireless signal strengths of local, short-range wireless transmitters (e.g., RFID tags, RFID interrogation antennas, wireless beacons) located on or near equipment units in the particular space. … the mobile device can: identify the site it occupies based on its coarse geospatial location; identify a floor building or building generally occupied by the mobile device based on longer-range wireless signals received from wireless access points in the building. [¶ 0028] … the mobile device: stores the site, building, and/or floor layers of the site map; locally executes the forgoing methods to estimate the location of the mobile device with moderate granularity based on wireless connectivity data collected by the mobile device. [¶ 0051]. The Examiner notes that; 1) associating is interpreted as simply joining or connecting together positioning estimates in some way, shape, or form, and not a claim or requirement as to what the association is or how or why the association may be made, or to any e.g., association/correlation thresholds or degrees; and 2: lacking an explicit definition to the contrary, “subset” is interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as either containing at least one fewer element than the original set (i.e., a proper subset), or containing all the elements of the original set (i.e., an improper subset). See MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims.)

While MAGGIORE discloses associating different positioning estimates (accessing a geospatial location of a mobile device in Block S110; identifying a site containing the geospatial location of the mobile device based on the geospatial location of the mobile device in Block S112; accessing wireless connectivity of the mobile device to nearby wireless access points in Block S120; estimating a particular location within a particular building occupied by the mobile device based on wireless connectivity of the mobile device to nearby wireless access points and known locations of wireless access points within the particular building in Block S122. [¶ 0009 illustrated in Fig. 1], MAGGIORE does not explicitly disclose, or is not relied on to disclose a position estimate via a radiomap, in the same field of endeavor SCOZZARO teaches:
a subset of the radiomap data corresponding to an absolute altitude or to an absolute altitude range (Geographic information 20 transmitted by the access point 3 comprises information which can be used by the wireless device 7 to find its own geographic position within the environment 2, based on the geographic position where the radio frequency 5 not connected to the wireless network 1 is located; said geographic information 20 comprises, for example, the identifier of the radio frequency device 5; latitude, longitude, altitude, building name or number, floor, room, and the like, of the geographic position where the radio frequency device 5 not connected to the wireless network 1 is located. [¶ 0034]) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MAGGIORE with that of SCOZZARO for advantage of a method for localizing the position of a wireless device in an environment comprising a wireless network having at least one access point, which allows localizing the wireless device with high accuracy. (SCOZZARO: ¶ 0015)
While MAGGIORE discloses associating different positioning estimates (accessing a geospatial location of a mobile device in Block S110; identifying a site containing the geospatial location of the mobile device based on the geospatial location of the mobile device in Block S112; accessing wireless connectivity of the mobile device to nearby wireless access points in Block S120; estimating a particular location within a particular building occupied by the mobile device based on wireless connectivity of the mobile device to nearby wireless access points and known locations of wireless access points within the particular building in Block S122. [¶ 0009 illustrated in Fig. 1], in the spirit of the present invention the combination of MAGGIORE and SCOZZARO does not explicitly teach, or is not relied on to teach, associating including fingerprinting/radiomaps. However, in the same field of endeavor GOLD teaches:
wherein associating or causing associating of the first position with the position estimate comprises 
associating or causing associating (RF fingerprint data, associated RF location data, third party location service estimate data, and associated first location data is correlated to result in a more accurate second location estimate. FIG. 2 illustrates a simplified block diagram of a system for capturing third party location estimates in a building. System 200 is shown comprising a plurality of components including the following: a location sensor in the form of dead reckoning system 201, a portable wireless communication device in the form of an iPhone 202, a memory circuit 203 and a processor 204. [¶ 0017])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MAGGIORE and SCOZZARO with that of GOLD for advantage where a correlation between the RF fingerprint data, the third party location estimates, and location data is determined providing a transform for transforming the third party location estimates into a more accurate location estimate of the mobile electronic device. (GOLD: ABSTRACT)

Regarding Claim 5 (Currently Amended), the combination of MAGGIORE, SCOZZARO, and GOLD teaches the method according to claim 1.
While MAGGIORE further discloses
further comprising associating or causing associating a first position determined based on the reference position with the identification information of the at least one first wireless access point (the mobile device can: identify the site it occupies based on its coarse geospatial location; identify a floor building or building generally occupied by the mobile device based on longer-range wireless signals received from wireless access points in the building. [¶ 0028])

Regarding Claim 6, (Currently Amended), the combination of MAGGIORE, SCOZZARO, and GOLD teaches the method according to claim 5.
MAGGIORE further discloses:  
wherein associating or causing associating the first position with the identification information of the at least one first wireless access point comprises at least one of: 
storing or causing storing the first position in association with the identification information of the at least one first wireless access point as at least part of radiomap data (WiFi fingerprinting requires a detailed survey of the radio landscape in which the WAP identifications and observed signal-strengths are collected in a dense grid by sampling throughout the localization area.  Each fingerprint is associated with the location at which it was observed. [¶ 0022] … a mobile device may learn a place and a route using existing or new approaches for doing so.  While traveling a learned or otherwise known route, the mobile device maps the route by correlating WiFi fingerprinting and location determinations (especially geo-location determinations).  Such location determinations are acquired by, for example, using GPS, signal positioning, or other existing or new approaches for doing so.  When mobile device journeys along the known and mapped route, the device estimates its location based upon ambient identifiable wireless signal (IWS) sources encountered on that route. [¶ 0018] … The device then correlates the determined location with the determined signal fingerprint and stores them in fingerprint-location database. [¶ 0034]. The Examiner notes that as it is not claimed that map/radiomap be e.g., explicitly transmitted, or further used, generation appears to be limited to internal association of data without requirement to further structure.); or 
providing or causing providing the first position in association with the identification information of the at least one first wireless access point to at least one further apparatus (the mobile device can calculate a first geospatial coordinate--in a geospatial coordinate system--of a first location it occupies at a first time and then transmit this first geospatial coordinate and a first query for location services to the remote computer system.  The remote computer system can then locate the mobile device at this site at the first time in response to the first geospatial coordinate received from the mobile device intersecting a georeferenced boundary associated with this site.  As the user walks from the parking lot into a building on the site, such as to begin a test, experiment, or other procedure at an equipment unit in this building, the mobile device can: aggregate a first list of identifiers of a first set of wireless APs within wireless range of the mobile device at a second, subsequent time; and then transmit this first list of identifiers and a second query for location services to the remote computer system.  Accordingly, the remote computer system can estimate occupation of the mobile device in a particular room or space in a particular building on the site based on this first list of wireless AP identifiers and a map or table of wireless network connectivity throughout the site. [¶ 0056])

Regarding Claim 12 (Currently Amended), the features of Claim 12 are essentially the same as Claim 1. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 13 (Currently Amended), the features of Claim 13 are essentially the same as Method Claim 1 with a xxx further disclosing an apparatus comprising at least one processor and at least one memory that contains program code, wherein the memory and the program code are configured to use the at least one processor to (The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions.  The instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a operator computer or mobile device, wristband, smartphone, or any suitable combination thereof. … The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. [¶ 0112]) performing Claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 16 (Currently Amended), the features of Claim 16 and Claim 5 are essentially the same with the apparatus according to claim 13 performing the method Claim 1 above. Therefore, Claim 16 is rejected on the same ground and motivation as Claim 5.

Claims 2 and 14 rejected under 35 U.S.C. 103 as being unpatentable over MAGGIORE in view of SCOZZARO, GOLD, and U.S. Patent 10365111 to CHEN (hereinafter “CHEN”).

Regarding Claim 2 (Currently Amended), the combination of MAGGIORE, SCOZZARO, and GOLD teaches the method according to claim 1.
While MAGGIORE further discloses (estimate occupation of the mobile device in a particular room or space in a particular building on the site based on this first list of wireless AP identifiers and a map or table of wireless network connectivity throughout the site. [¶ 0056]), the combination of MAGGIORE, SCOZZARO, and GOLD does not explicitly teach: 
wherein associating or causing associating the first position with the position estimate comprises: 
updating or causing updating of radiomap data of the radio map corresponding to the position estimate based at least in part on horizontal position data corresponding to the first position.

However, in the same field of endeavor, CHEN teaches:
wherein associating or causing associating the first position with the position estimate comprises: 
updating or causing updating of radiomap data of the radio map corresponding to the position estimate based at least in part on horizontal position data corresponding to the first position (FIG. 3B depicts barometric pressure patterns 310 and 311 in an embodiment 300b of taking an elevator upwards from a lower floor toward a higher floor in a multi-floor building. [Column 6 Lined 63 – 65] … FIG. 3C depicts barometric pressure patterns 320 and 321 in an embodiment 300c of walking along a same-floor of an indoor facility that includes a change in vertical height, such as for a mezzanine level set of stairs. [Column 7 Lines 21 – 24] … At step 430, processor 201 executes further instructions included in barometric data updating module 212 to, based on identifying a pattern match between the mobile device barometric pressure measurements and the barometric fingerprint data over the at least a pair of contiguous positions, automatically update, using the processor, fingerprint data repository 107 by adding the crowd-sourced mobile device barometric pressure measurements to the barometric fingerprint data of crowd-sourced data repository 107. [Column 8 Lines 53 – 61]. The Examiner notes that: 1) there is no claim or requirement as to if, where, or how a radiomap may be stored or from where – or how - the radiomap may be acquired. As such, a radiomap may be interpreted as simply radio-based knowledge (transitory or non-transitory) as might be received from an access point broadcast from a given structure location/position.) ; and 2) as horizontal position data and/or radiomap data is not claimed to be e.g., explicitly stored or transmitted, updating appears to be limited to internal association of data without requirement to further structure, i.e., it is ambiguous as to how – or where – the horizontal position data would be “updated.” Furthermore, “updating” position data comprised by the radiomap data … with horizontal position data corresponding to the first position simply leaves horizontal position data corresponding to the first position (effectively a simple re-naming/re-labelling ?))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MAGGIORE, SCOZZARO, and GOLD with that of CHEN for advantage based on identifying a pattern match between the mobile device barometric pressure measurements and the barometric fingerprint data over the at least a pair of contiguous positions, to automatically update data repository 107 by adding the mobile device barometric pressure measurements to the crowd-sourced barometric fingerprint data of the data repository 107. (CHEN: Column 5 Lines 46 - 53)

Regarding Claim 14 (Currently Amended), the features of Claim 14 and Claim 2 are essentially the same with the apparatus according to claim 13 performing the method Claim 1 above. Therefore, Claim 14 is rejected on the same ground and motivation as Claim 2.

Claims 7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over MAGGIORE in view of SCOZZARO, GOLD, and U.S. Patent Publication 2020/0305111 to KUANG.

Regarding Claim 7 (Original), the combination of MAGGIORE, SCOZZARO, and GOLD teaches the method according to claim 1.
While the combination of MAGGIORE, SCOZZARO, and GOLD does not explicitly teach, or is not relied on to teach, in the same field of endeavor KUANG teaches further comprising: 
obtaining or causing obtaining identification information of at least one further wireless access point based on a respective radio signal of the at least one further wireless access point received at at least one corresponding further position of a track including the first position while moving along said track; wherein associating or causing associating the first position with the identification information of the at least one first wireless access point further comprises: associating or causing associating the at least one further position with the identification information of the at least one further wireless access point (a manner of dynamically creating a database in an indoor positioning scenario. The dynamically creating a database is as follows: In a Wi-Fi fingerprint database creation process, a collector walks along a specified route at a uniform velocity with a collection terminal in hand, and the collection terminal collects and receives a signal from each Wi-Fi AP in an indoor positioning area as the collector walks, to obtain a piece of fingerprint data, and create a Wi-Fi fingerprint database of the positioning area. [¶ 0091]. The Examiner notes that: 1) LAMARCA does not place limits as to the number of positions or access points ; and 2) lacking an explicit definition to the contrary, “track” (as a noun) is interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as a railroad/railway, road, freeway, highway, interstate, street, sidewalk, route, footpath (i.e., a path taken/walked), etc.). See MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MAGGIORE, SCOZZARO, and GOLD with that of KUANG for advantage where Wi-Fi fingerprint positioning has an advantage that only a fingerprint in a positioning area needs to be collected to implement positioning without obtaining a deployment location of a Wi-Fi AP. (KUANG: ¶ 0006)

Regarding Claim 17 (Original), the features of Claim 17 and Claim 7 are essentially the same with the apparatus according to claim 13 performing the method Claim 1 above. Therefore, Claim 17 is rejected on the same ground and motivation as Claim 7.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over MAGGIORE in view of SCOZZARO, GOLD, and U.S. Patent Publication 2007/0008129 to SOLIMAN.

Regarding Claim 11 (Original), the combination of MAGGIORE, SCOZZARO, and GOLD teaches the method according to claim 1.
While MAGGIORE discloses “the space model can include a 3D localization map depicting positions of active and/or passive optical fiducials, such as: quick-response and barcodes applied to walls and floors” [¶ 0056], the combination of MAGGIORE, SCOZZARO, and GOLD does not explicitly teach, or is not relied on to teach:
wherein obtaining or causing obtaining a reference position of the at least one apparatus based on at least one reference tag comprises: 
deriving the reference position from reference position information held available by the at least one reference tag; 
wherein the reference position information comprises at least one or more of: 
information representative of a floor index of a floor of the structure on which the at least one reference tag is located; 
information representative of an absolute altitude of a position of the at least one reference tag; 
information representative of a position of the at least one reference tag in relation to a floor of the structure on which the at least one reference tag is located; and
information representative of longitude and latitude of a position of the at least one reference tag.

However, in the same field of endeavor, SOLIMAN teaches:
wherein obtaining or causing obtaining a reference position of the at least one apparatus based on at least one reference tag comprises: 
deriving the reference position from reference position information held available by the at least one reference tag; 
wherein the reference position information comprises at least one or more of: 
information representative of a floor index of a floor of the structure on which the at least one reference tag is located; 
information representative of an absolute altitude of a position of the at least one reference tag; 
information representative of a position of the at least one reference tag in relation to a floor of the structure on which the at least one reference tag is located; and
information representative of longitude and latitude of a position of the at least one reference tag.

(FIG. 4 is a diagram illustrating an example of a geolocation system  using RFID tags.  Illustrated in FIG. 4 is an office building 402 that includes a first, second, and third floor 404, 406, and 408 respectively.  In this example, a first RFID tag 410 is installed at the entrance to the building.  There may be additional tags located throughout the building.  For example, there may be a second tag 412 located at the entrance to an office on the second floor. … The second tag 412 at the entrance to the office on the second floor 406 may include lat/long and altitude, street address, building name, floor number, office number, office location such as the southwest corner office, or any combination of these types of information. … As user equipment 420 comes within range of the tags 410, 412, 414, and 416, because the tags have been surveyed in and their confidence level is high, the user equipment may update its location. … As the person goes into their office on the second floor they will come within range of the second tag 412 and again update their location. [¶¶ 0063 - 0065])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MAGGIORE, SCOZZARO, and GOLD with that of SOLIMAN for advantage for improving the determination of the location of wireless devices. (SOLIMAN: ¶ 0010)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644